Citation Nr: 0518994	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-09 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for left foot lesions 
and bilateral foot conditions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The appellant served on active duty from August 1974 to July 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.  The appellant testified at a personal hearing held on 
March 5, 2003, in Houston, Texas, before the undersigned 
Acting Veterans Law Judge.  On January 21, 2004, this case 
was remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C. for additional development.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
bilateral foot disorders in July 1985.

2.  Additional evidence submitted since that time fails to 
show that the veteran's subsequently diagnosed bilateral foot 
lesions and calluses are related to service.


CONCLUSION OF LAW

Evidence received since the Board denied entitlement to 
service connection for bilateral foot disorders in 1985 is 
not new and material, and the July 1985 decision of the Board 
is thus final and is not reopened.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5107(a), 5108, 7104(b) (West 2002); 
38 C.F.R. §§ 3.156, 3.306, 20.1100 (2000 & 2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters and relevant laws and regulations

Generally under the VCAA, VA must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2004).  Although a person 
seeking to reopen a claim is a claimant under the terms of 
the VCAA and the duty to notify pertains to claimants (see 
Quartuccio, 16 Vet. App. 183, at 187), the duty to assist in 
obtaining evidence necessary to substantiate a claim does not 
apply to applications filed before August 29, 2001, to reopen 
a previously disallowed claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (applicability rules for 38 C.F.R. § 3.159 as amended).  
Under the law in effect at the time of the veteran's May 1996 
application to reopen his claim, VA had no duty to assist him 
to develop evidence in support of his claim until the 
previously disallowed claim was reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218 (1999).  

VA is not obligated to assist in developing evidence to 
reopen a previously denied claim by providing medical 
examinations or obtaining a medical opinion until the claim 
is reopened.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(applicability of 38 C.F.R. § 3.159(c)(4)(iii)). 

This claim to reopen was already pending on the effective 
date of the most recent amendment of 38 C.F.R. § 3.156(a), 
which expressly applies only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001).  Consequently, this appeal is decided under the older 
version of the regulations. 

Except as provided in 38 U.S.C.A. § 5108, governing reopening 
of disallowed claims, when a claim is disallowed by the 
Board, the claim may not thereafter be reopened and allowed 
and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7104 (West 2002).

According to 38 C.F.R. § 20.1100(a) (2004), all decisions of 
the Board will be stamped with the date of mailing on the 
face of the decision.  Unless the Chairman of the Board 
orders reconsideration, and with the exception of matters 
listed in paragraph (b) of 38 C.F.R. § 20.1100, all Board 
decisions are final on the date stamped on the face of the 
decision.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered on order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 2002).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2004).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (2004).  The specific finding requiring 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions and hardships 
of service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(c) (2004).


Factual background

The veteran's service medical records showed that he had 
complained of a painful lesion on the left foot on September 
25, 1975.  The March 1976 separation examination made no 
mention of any foot complaints.  The surgical absence of the 
4th and 5th toes of the left foot was noted at the time of his 
entrance onto active duty.

The RO issued a rating action in January 1977 which denied 
service connection for a lesion to the bottom of the left 
foot and which noted that the amputation of the 4th and 5th 
toes of the left foot had existed prior to his entrance onto 
active duty.

Private and VA outpatient treatment records showed that the 
veteran was treated for bilateral forefoot spurs in July and 
August 1984.  On October 23, 1984, his private physician 
noted that since September 24, 1984 the veteran had suffered 
from acutely painful lesions about the forefoot areas of both 
feet.  

On July 16, 1985, the Board issued a decision which denied 
entitlement to service connection for bilateral foot 
disorders.  It was found that the 1977 RO decision was final 
and that there was no new factual basis to overturn the 
finding made in 1977 that the preservice amputation of the 
left toes had not been aggravated by service or that no 
chronic left foot disorder had been incurred in service.  

The veteran then submitted VA outpatient treatment records 
which showed that he had been seen for complaints of 
bilateral calluses in May 1996 and September 1997.  It was 
noted that his medical history was positive for bilateral 
foot pain.

The veteran testified before the undersigned at a Travel 
Board hearing in March 2003.  He stated that he had begun 
treatment for lesions on the feet while he was in service and 
that they had been present since that time.  He stated that 
he had been treated by VA for these complaints.  The calluses 
would be regularly shaved down.  He indicated that no one had 
ever told him that these lesions were related to his 
preservice toe amputations.  

VA obtained the veteran's Social Security Administration 
(SSA) records.  These showed that his primary medical 
diagnosis was chronic renal failure.  He also had anemia.  
There was no mention of a bilateral foot condition.


Analysis

After a review of the complete record, it is found that the 
additional evidence which the veteran has submitted is not 
"new and material."  Accordingly, his claim is not reopened 
and the July 1985 Board decision remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The additional evidence 
presented in this case is merely cumulative.  The evidence 
previously of record showed that the veteran had been treated 
for one complaint of a left foot lesion in service which had 
resolved by his discharge from service.  The evidence then 
showed that he began to be treated for foot calluses in 
approximately 1984.  The evidence submitted since the 1985 
Board decision showed nothing new.  They do not show that he 
developed a chronic bilateral foot disorder which was related 
to either his service or to his preexisting left toe 
amputations.  

Similarly, there is no indication that the evidence submitted 
since the 1985 decision by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The additional evidence contains no 
objective proof whatever that the one complaint in service of 
a left foot lesion resulted in the development of a chronic 
bilateral foot condition or that his preexisting left toe 
amputations had been aggravated by his service.  There was no 
objective evidence presented that suggested that the 
complaint noted in service resulted in chronic foot 
disorders, nor was there any indication that his toe 
amputations were related to his current complaints.  In fact, 
at his March 2003 personal hearing, the veteran had stated 
that no one had ever told him that his current calluses were 
related to his preservice amputations, thus not supporting an 
argument that his service aggravated his preexisting toe 
amputations by causing a chronic foot disorder.  Such adverse 
evidence cannot be used to reopen a claim.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992).

In conclusion, it is found that new and material evidence 
which would serve to reopen this claim has not been 
submitted.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for left foot lesions and a 
bilateral foot condition, the benefit sought on appeal is 
denied.



	                        
____________________________________________
	M. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


